 

Exhibit 10.5 

 

THIS SUBSCRIPTION AGREEMENT IS EXECUTED IN RELIANCE UPON (1) THE EXEMPTION
PROVIDED BY SECTION 4(2) AND REGULATION D, RULE 506 FOR TRANSACTIONS NOT
INVOLVING A PUBLIC OFFERING UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR (2) THE EXEMPTION TO AN OFFERING OF SECURITIES IN AN
OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN)
PURSUANT TO RULE 903 OF REGULATION S (“REGULATION S”) PROMULGATED UNDER THE
SECURITIES ACT THIS OFFERING IS BEING MADE TO ACCREDITED INVESTORS AND/OR TO
NON-U.S. PERSONS PURSUANT TO RULE 903 OF REGULATION S PROMULGATED UNDER THE
SECURITIES ACT. NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION RELATES HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS,
AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY,
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION D OR REGULATION S UNDER
THE SECURITIES ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH
CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
ACCORDANCE WITH THE SECURITIES ACT.

 

SMARTMETRIC, INC.

 

SUBSCRIPTION AGREEMENT

 

SUBSCRIPTION AGREEMENT (“Subscription Agreement”) made as of this ___ day of
_____, ____ between SmartMetric, Inc., a Nevada corporation (the “Company”), and
the undersigned (the “Subscriber”).

 

WHEREAS, the Company is offering securities in a private offering (the
“Offering”) of ___ Units (the “Units”), each Unit consisting of: (i) _____
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”); (ii) ______ Common Stock Purchase Warrants exercisable at $___ per
share (“Warrants” and collectively with the Units and Common Stock, the
“Securities”) for aggregate gross proceeds of $___________ (the “Offering”).
Each Unit will be sold at a negotiated price of $_______ per Unit (the “Unit
Purchase Price”). Each Warrant is exercisable until _________, ____. Fractional
Units are available upon request. The Securities being subscribed for pursuant
to this Subscription have not been registered under the Securities Act. The
offer of the Securities and, if this Subscription is accepted by the Company,
the sale of Securities, is being made in reliance upon Section 4(2) and/or Rule
506 of Regulation D of the Securities Act or Rule 903 of Regulation S
promulgated under the Securities Act; and

 

WHEREAS, the Subscriber desires to purchase that number of Units set forth set
forth opposite such Subscriber’s name on such signature page hereto on the terms
and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I.SUBSCRIPTION FOR SECURITIES; COVENANTS OF THE COMPANY

 

1.1       Subscription for Securities. Subject to the risk factors set forth in
the Company’s annual report file with the SEC on the disclosures set forth in
the more recent public 10K filed on ___________.

 

[INSERT LINK TO 10-K]

 

The Subscriber hereby irrevocably subscribes for and agrees to purchase from the
Company, and the Company agrees to sell to the Subscriber, such number of Units
as is set forth on the signature page hereof. The purchase price is payable by
wire transfer to the Company in accordance with the wire instructions set forth
on Exhibit B attached hereto.

 



1 

 

 

1.2       Offering Period. The Shares will be offered for sale until the earlier
of (i) the date upon which subscriptions for the Maximum Offering offered
hereunder have been accepted, (ii) ________, __, _____ (subject to the right of
the Company to extend the offering for up to an additional 90 days without
further notice to investors), or (iii) the date upon which the Company elect to
terminate the Offering (the “Termination Date”). The Offering is being conducted
on a “best-efforts” basis.

 

1.3       Closing. The Company may hold an initial closing (“Initial Closing”)
at any time after thereceipt of accepted subscriptions from qualified investors
for the Minimum Offering , prior to the Termination Date. After the Initial
Closing, subsequent closings with respect to additional Securities may take
place at any time prior to the Termination Date as determined by the Company,
with respect to subscriptions accepted prior to the Termination Date (each such
closing, together with the Initial Closing, being referred to as a “Closing”).
The last Closing of the Offering, occurring on or prior to the Termination Date,
shall be referred to as the “Final Closing”. Any subscription documents or funds
received after the Final Closing will be returned, without interest or
deduction. In the event that the any Closing does not occur prior to the
Termination Date, all amounts paid by the Subscriber shall be returned to the
Subscriber, without interest or deduction.

 

1.4       Stockholder Approval. The Company shall use its best efforts to file a
proxy or information statement with the Securities and Exchange Commission as
soon as practicable and use its best efforts to obtain such approvals of the
Company’s stockholders and issue all of the shares of Common Stock and the
Warrant Shares (as defined below) in accordance with Nevada law and any
applicable rules or regulations of any national securities exchange and/or
over-the-counter trading platform on which the Company’s Common Stock is traded
and/or quoted.

 

II.REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

 

The Subscriber represents and warrants to the Company, with the intent that the
Company will rely thereon, that:

 

2.1       Accredited Investor or Non-U.S. Person The Subscriber is either (i) an
“accredited investor” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act, it is able to bear the economic risk of
any investment in the Securities and the information furnished in the
accompanying investor questionnaire, which is attached hereto as Exhibit A-1, is
accurate and complete in all material respects or (ii) it is not a U.S. Person
(a “Reg S Person”), and the representations contained in the information
furnished in the accompanying investor questionnaire, which is attached hereto
as Exhibit A-2, is accurate and complete in all material respects.

 

2.2       Reliance on Exemptions. The Subscriber acknowledges that the Offering
has not been reviewed by the Securities and Exchange Commission (the
“Commission”) or any state agency because it is intended to be an offering
exempt from the registration requirements of the Securities Act and state
securities laws. The Subscriber understands that the Company is relying in part
upon the truth and accuracy of, and the Subscriber’s compliance with the
representations, warranties, agreements, acknowledgments and understandings of
the Subscriber set forth herein in order to determine the availability of such
exemptions and the eligibility of the Subscriber to acquire the Securities.

 

2.3       Investment Purpose. The Subscriber is purchasing the Securities as
principal for its own account, and, in the case of a Non-U.S. Person, not for
the account or benefit of, directly or indirectly, any U.S. Person. The
Subscriber is purchasing the Securities for investment purposes only and not
with an intent or view towards further sale or distribution (as such term is
used in Section 2(11) of the Securities Act) thereof, and has not pre-arranged
any sale with any other purchaser and has no plans to enter into any such
agreement or arrangement. If the Subscriber is a Non-U.S. Person, such
Subscriber has no intention to distribute either directly or indirectly any of
the Units in the United States or to U.S. Persons.

 

2.4       Risk of Investment. The Subscriber recognizes that the purchase of the
Securities involves a high degree of risk in that: (a) an investment in the
Company is highly speculative and only investors who can afford the loss of
their entire investment should consider investing in the Company and the
Securities; (b) transferability of the Securities is limited; and (c) the
Company may require substantial additional funds to operate its business and
subsequent equity financings will dilute the ownership and voting interests of
Subscriber.

 



2 

 

 

2.5       No Registration. The Securities have not been registered under the
Securities Act or any state securities laws and may not be transferred, sold,
assigned, hypothecated or otherwise disposed of unless registered under the
Securities Act and applicable state securities laws or unless an exemption from
such registration is available (including, without limitation, under Rule 144 of
the Securities Act, as such rule may be amended, or any similar rule or
regulation hereafter adopted by the Commission having substantially the same
effect (“Rule 144”)). The Subscriber represents and warrants and hereby agrees
that all offers and sales of the Units shall be made only pursuant to such
registration or to such exemption from registration.

 

2.6       Prior Investment Experience. The Subscriber is sufficiently
experienced in financial and business matters to be capable of evaluating the
merits and risks of its investments, and to make an informed decision relating
thereto, and to protect its own interests in connection with the purchase of the
Shares.

 

2.7       Information. The Subscriber acknowledges careful review of this
Agreement, the Memorandum, including the Warrant and all other exhibits thereto
(collectively, the “Offering Documents”) as well as the Company’s filings with
the Commission, as required pursuant to the Securities and Exchange Act of 1934,
as amended (the “Exchange Act”) which are available on the Internet at
www.sec.gov, all of which the undersigned acknowledges have been provided to the
undersigned. The undersigned has been given the opportunity to ask questions of,
and receive answers from, the Company concerning the terms and conditions of
this Offering and the Offering Documents and to obtain such additional
information, to the extent the Company possesses such information or can acquire
it without unreasonable effort or expense, necessary to verify the accuracy of
same as the undersigned reasonably desires in order to evaluate the investment.
The undersigned understands the Offering Documents, and the undersigned has had
the opportunity to discuss any questions regarding any of the Offering Documents
with its counsel or other advisor. Notwithstanding the foregoing, the only
information upon which the undersigned has relied is that set forth in the
Offering Documents. The undersigned has received no representations or
warranties from the Company, its employees, agents or attorneys in making this
investment decision other than as set forth in the Offering Documents. The
undersigned does not desire to receive any further information.

 

2.8       Investment Decision. In making the decision to invest in the
Securities the Subscriber has relied solely upon the information provided by the
Company in the Offering Materials. To the extent necessary, the Subscriber has
retained, at its own expense, and relied upon appropriate professional advice
regarding the investment, tax and legal merits and consequences of this
Agreement and the purchase of the Securities hereunder. The Subscriber disclaims
reliance on any statements made or information provided by any person or entity
in the course of Subscriber’s consideration of an investment in the Securities
other than the Offering Materials.

 

2.9       No Representations. The Subscriber hereby represents that, except as
expressly set forth in the Offering Documents, no representations or warranties
have been made to the Subscriber by the Company or any agent, employee or
affiliate of the Company, and in entering into this transaction the Subscriber
is not relying on any information other than that contained in the Offering
Documents and the results of independent investigation by the Subscriber.

 

2.10     Tax Consequences. The Subscriber acknowledges that the Offering may
involve tax consequences and that the contents of the Offering Documents do not
contain tax advice or information. The Subscriber acknowledges that it must
retain its own professional advisors to evaluate the tax and other consequences
of an investment in the Securities.

 

2.11     No Recommendation or Endorsement. The Subscriber understands that no
federal, state or other regulatory authority has passed on or made any
recommendation or endorsement of the Units. Furthermore, the foregoing
authorities have not confirmed the accuracy or determined the adequacy of this
Agreement or the Memorandum. Any representation to the contrary is a criminal
offense.

 

2.12     No General Solicitation. The Subscriber represents that the Subscriber
was not induced to invest by any form of general solicitation or general
advertising including, but not limited to, the following: (a) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over the news or radio; and (b) any seminar or
meeting whose attendees were invited by any general solicitation or advertising.

 



3 

 

 

2.13     No Directed Selling Efforts. If the Subscriber is a non-U.S. Person,
the Subscriber has not acquired the Units as a result of, and will not itself
engage in, any “directed selling efforts” (as defined in Regulation S under the
Securities Act) in the United States in respect of the Units which would include
any activities undertaken for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States for
the resale of the Units; provided, however, that the Subscriber may sell or
otherwise dispose of the Units pursuant to registration thereof under the
Securities Act and any applicable state and provincial securities laws or under
an exemption from such registration requirements;

 

2.14     No Plan or Scheme. If the Subscriber is a non-U.S. Person, the
Subscriber acknowledges that the statutory and regulatory basis for the
exemption from U.S registration requirements claimed for the offer of the Units,
although in technical compliance with Regulation S, would not be available if
the offering is part of a plan or scheme to evade the registration provisions of
the Securities Act or any applicable state or provincial securities laws;

 

2.15     The Subscriber. The Subscriber (i) if a natural person, represents that
the Subscriber has reached the age of 21 and has full power and authority to
execute and deliver this Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Securities, the execution and
delivery of this Subscription has been duly authorized by all necessary action,
this Agreement has been duly executed and delivered on behalf of such entity and
is a legal, valid and binding obligation of such entity; or (iii) if executing
this Agreement in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Subscription in such
capacity and on behalf of the subscribing individual, ward, partnership, trust,
estate, corporation, or limited liability company or partnership, or other
entity for whom the Subscriber is executing this Agreement, and such individual,
partnership, ward, trust, estate, corporation, or limited liability company or
partnership, or other entity has full right and power to perform pursuant to
this Subscription and make an investment in the Company, and represents that
this Subscription constitutes a legal, valid and binding obligation of such
entity. The execution and delivery of this Agreement will not violate or be in
conflict with any order, judgment, injunction, agreement or controlling document
to which the Subscriber is a party or by which it is bound;

 

2.16     Legends. The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Securities and, when issued, the
shares of Common Stock issuable upon exercise of the Warrant (the “Warrant
Shares”) that such securities have not been registered under the Securities Act
or any state securities or “blue sky” laws and setting forth or referring to the
restrictions on transferability and sale thereof contained in this Agreement.
The Subscriber is aware that the Company will make a notation in its appropriate
records with respect to the restrictions on the transferability of such
Securities. The legend to be placed on each certificate shall be in form
substantially similar to the following:

 

For U.S. Persons:

 

THESE SECURITIES HAVE BEEN ISSUED PURSUANT TO THE EXEMPTION FROM THE
REGISTRATION PROVISIONS UNDER THE SECURITIES ACT OF 1933, AS AMENDED PROVIDED BY
RULE 506 OF REGULATION D UNDER SUCH ACT AND/OR SECTION 4(2) OF SUCH ACT. THESE
SECURITIES CANNOT BE TRANSFERRED, OFFERED, OR SOLD UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT IS AVAILABLE.

 



4 

 

 

For Non-U.S. Persons:

 

THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES (AS DEFINED HEREIN) OR, DIRECTLY OR
INDIRECTLY, TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE 1933 ACT.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (a) such Securities are being sold pursuant to a registration
statement under the Securities Act, (b) such holder delivers to the Company an
opinion of counsel, in a reasonably acceptable form, to the Company that a
disposition of the Securities is being made pursuant to an exemption from such
registration, or (c) such holder provides the Company with reasonable assurance
that a disposition of the Securities may be made pursuant to the Rule 144 under
the Securities Act without any restriction as to the number of securities
acquired as of a particular date that can then be immediately sold.

 

2.17      Address. The Subscriber hereby represents that the address of the
Subscriber furnished by the Subscriber at the end of this Subscription Agreement
is the undersigned’s principal residence if the Subscriber is an individual or
its principal business address if it is a corporation or other entity.

 

2.18      Foreign Subscriber. If the Subscriber is not a United States person,
such Subscriber hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Securities or any use of this Subscription Agreement,
including: (a) the legal requirements within its jurisdiction for the purchase
of the Securities; (b) any foreign exchange restrictions applicable to such
purchase; (c) any governmental or other consents that may need to be obtained;
and (d) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the Securities. Such
Subscriber’s subscription and payment for, and its continued beneficial
ownership of the Securities, will not violate any applicable securities or other
laws of the Subscriber’s jurisdiction.

 

2.19      Survival. The representations and warranties of the Subscriber
contained herein will be true at the date of execution of this Agreement by the
Subscriber and as of the Closing Date in all material respects as though such
representations and warranties were made as of such times and shall survive the
Closing Date and the delivery of the Units. The Subscriber agrees that it will
notify and supply corrective information to the Company immediately upon the
occurrence of any change therein occurring prior to the Company’s issuance of
the Units.

 

III.REPRESENTATIONS BY THE COMPANY

 

The Company represents and warrants to the Subscriber, except as set forth in
the disclosure schedules attached hereto:

 

3.1        Organization. The Company is duly organized and validly existing in
good standing under the laws of the jurisdiction of its organization. The
Company has full power and authority to own, operate and occupy its properties
and to conduct its business as presently conducted, and is registered or
qualified to do business and in good standing in each jurisdiction in which the
nature of the business conducted by it or the location of the properties owned
or leased by it requires such qualification and where the failure to be so
qualified would have a material adverse effect upon the Company’s financial
condition (a “Material Adverse Effect”), and no proceeding has been instituted
in any such jurisdiction revoking, limiting or curtailing, or seeking to revoke,
limit or curtail, such power and authority or qualification.

 



5 

 

 

3.2        Due Authorization and Valid Issuance. The Company has all requisite
power and authority to execute, deliver and perform its obligations under the
Offering Documents, and when executed and delivered by the Company will
constitute legal, valid and binding agreements of the Company enforceable
against the Company in accordance with their terms, except as rights to
indemnity and contribution may be limited by state or federal securities laws or
the public policy underlying such laws, and except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally, and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

3.3        Noncontravention. The execution and delivery of the Offering
Documents, the issuance and sale of the Securities under the Offering Documents,
the fulfillment of the terms of the Offering Documents, and the consummation of
the transactions contemplated thereby will not (i) conflict with or constitute a
violation of, or default (with the passage of time or otherwise) under (1) any
material bond, debenture, note or other evidence of indebtedness, lease,
contract, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which the Company is a party or by which it or
any of its properties are bound, (2) the charter, bylaws or other organizational
documents of the Company or any subsidiary or (3) any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company or its properties, except for any
such conflicts, violations or defaults that are not reasonably likely to have a
Material Adverse Effect, or (ii) result in the creation or imposition of any
lien, encumbrance, claim, security interest or restriction whatsoever upon any
of the material properties or assets of the Company or an acceleration of
indebtedness pursuant to any obligation, agreement or condition contained in any
material bond, debenture, note or any other evidence of indebtedness, indenture,
mortgage, deed of trust or any other agreement or instrument to which the
Company is a party or by which it is bound or to which any of the material
property or assets of the Company is subject. No consent, approval,
authorization or other order of, or registration, qualification or filing with,
any regulatory body, administrative agency, or other governmental body in the
United States or any other person is required for the execution and delivery of
the Offering Documents and the valid issuance and sale of the Securities to be
sold pursuant to the Offering Documents, other than such as have been made or
obtained, and except for any post-closing securities filings or notifications
required to be made under federal or state securities laws.

 

3.4        No Violation. The Company is not (a) in violation of its charter,
bylaws or other organizational document; (b) in violation of any law,

 

IV.        INDEMNIFICATION

 

4.1        The Subscriber agrees to indemnify and hold harmless the Company,
Placement Agent and all Selected Dealers and Finders against and in respect of
any and all loss, liability, claim, damage, deficiency, and all actions, suits,
proceedings, demands, assessments, judgments, costs and expenses whatsoever
(including, but not limited to, attorneys’ fees reasonably incurred in
investigating, preparing, or defending against any litigation commenced or
threatened or any claim whatsoever through all appeals) arising out of or based
upon any false representation or warranty or breach or failure by the Subscriber
to comply with any covenant, representation or other provision made by it herein
or in any other document furnished by it in connection with this Agreement,
provided, however, that such indemnity, shall in no event exceed the net
proceeds received by the Company from the Subscriber as a result of the sale of
Units to the Subscriber.

 

4.2        The Company agrees to indemnify and hold harmless the Subscriber
against and in respect of any and all loss, liability, claim, damage,
deficiency, and all actions, suits, proceedings, demands, assessments,
judgments, costs and expenses whatsoever (including, but not limited to,
attorneys’ fees reasonably incurred in investigating, preparing, or defending
against any litigation commenced or threatened or any claim whatsoever through
all appeals) arising out of or based upon any false representation or warranty
or breach or failure by the Company to comply with any covenant, representation
or other provision made by it herein or in any other document furnished by it in
connection with this Agreement.

 



6 

 

 

V.         MISCELLANEOUS

 

5.1       Notice. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Subscription Agreement
must be in writing and will be deemed to have been delivered: (a) upon receipt,
when delivered personally, (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party), or (c) one (1) business day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses and facsimile numbers for such communications
shall be:

 

To the Company:

 

SmartMetric, Inc.

 

3960 Howard Hughes Pkwy, Suite 500,

 

Las Vegas, NV 89169

 

Attention: C. Hendrick

 

(786) 664-0642

 

With a copy to (which shall not constitute notice):

 

[_________]

 

If to the Subscriber, to its address and facsimile number set forth at the end
of this Subscription Agreement, or to such other address and/or facsimile number
and/or to the attention of such other person as specified by written notice
given to the Company five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (a) given by the recipient of such notice,
consent, waiver or other communication, (b) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission, or (c)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (a), (b) or (c) above, respectively.

 

5.2       Entire Agreement; Amendment; Waiver. This Agreement supersedes all
other prior oral or written agreements between the Subscriber, the Company,
their affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Subscriber makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended or waived other than by an instrument in writing
signed by the Company and the holders of at least a majority of the Securities
then outstanding (determined on an as exercised to common stock basis) (or if
prior to the closing, the Subscribers purchasing at least a majority of the
Securities to be purchased at the closing). No such amendment shall be effective
to the extent that it applies to less than all of the holders of the Securities
then outstanding.

 

5.3       Severability. If any provision of this Subscription Agreement shall be
invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Subscription Agreement in that jurisdiction or the validity or
enforceability of any provision of this Subscription Agreement in any other
jurisdiction.

 



7 

 

 

5.4       Governing Law; Jurisdiction; Waiver of Jury Trial. All questions
concerning the construction, validity, enforcement and interpretation of this
Subscription Agreement shall be governed by the internal laws of the State of
New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the non-exclusive
jurisdiction of the state and federal courts sitting in New York County, New
York for the adjudication of any dispute hereunder or in connection herewith or
with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Subscription
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereby irrevocably waives any right it may have, and agrees not to
request, a jury trial for the adjudication of any dispute hereunder or in
connection with or arising out of this Subscription Agreement or any transaction
contemplated hereby.

 

5.5       Headings. The headings of this Subscription Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Subscription Agreement.

 

5.6       Successors And Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Subscription Agreement or any rights or
obligations hereunder without the prior written consent of the holders of at
least a majority the Securities then outstanding, except by merger or
consolidation. The Subscriber shall not assign its rights hereunder without the
consent of the Company, which consent shall not be unreasonably withheld.

 

5.7       No Third Party Beneficiaries. This Subscription Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

 

5.8       Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

5.9       Legal Effect. The Subscriber acknowledges that: (a) it has read this
Agreement and the exhibits hereto; and (b) it understands the terms and
consequences of this Agreement and is fully aware of its legal and binding
effect.

 

5.10     No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

5.11     Independent Legal Advice. The parties hereto acknowledge that they have
each received independent legal advice with respect to the terms of this
Agreement and the transactions contemplated herein or have knowingly and
willingly elected not to do so

 

5.12     Counterparts. This Agreement may be executed in two or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument. In the event that any signature
is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

[Signature page follows.]

 

8 

 

 

NUMBER OF UNITS ________________ X $______________ = $________________ (the
“Purchase Price”)

 

          Signature   Signature (if purchasing jointly)                 Name
Typed or Printed   Name Typed or Printed                 Title (if Subscriber is
an Entity)   Title (if Subscriber is an Entity)                 Entity Name (if
applicable)   Entity Name (if applicable                 Address   Address      
          City, State and Zip Code   City, State and Zip Code                
Telephone-Business   Telephone-Business                 Telephone-Residence  
Telephone-Residence                 Facsimile-Business   Facsimile-Business    
            Facsimile-Residence   Facsimile-Residence           Tax ID # or
Social Security #   Tax ID # or Social Security # Name in which securities
should be issued:               
Dated:                                                           , 20__        
        This Subscription Agreement is agreed to and accepted as of
________________, 20__.           SmartMetric, Inc.      

 

By:         Name: C. Hendrick       Title: President and Chief Executive Officer
     

 



9 

 

 

CERTIFICATE OF SIGNATORY

 

(To be completed if Securities are

being subscribed for by an entity)

 

I, ____________________________, am the ____________________________ of
__________________________________________ (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Securities (including the Warrant Shares), and certify further that the
Subscription Agreement has been duly and validly executed on behalf of the
Entity and constitutes a legal and binding obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
20__

 



          (Signature)

 

10